                                                                                          A?"-



UNITED STATES DISTRICT COURT
                                                                       I'igplllli
                                                                                 F£3 ; it 20',3
EASTERN DISTRICT OF NEW YORK
                                                   -X
PRASANNA GOONEWARDENA                                                              O!            S   e ^a^fejPf



                                       Plaintiff                 AMENDED COMPLAINT



              -against-                                          CIVIL ACTION NO. 18CV29


FORSTER & GARBUS LLP,and, AMY GAVLICK,
and,RONALD FOSTER,and, MARK GARBUS,and,
EDWARD KLEIN,and, JOEL LEIDERMAN
                                                                    JURY TRIAL
                                                                    DEMANDED


                                        Defendants

                                                     ■X


                               Preliminary Statement


    1. Plaintiffs Complaint is based on Civil RICO 18 U.S.C.§§ 1961- 1968, Mail and

Wire Fraud 18 U.S.C. §§ 1341 & 1343, Fraud, Fraudulent Inducement, Unjust Enrichment, Duty

of loyalty. Aiding and Abetting, Negligent Misrepresentation, Judiciary Law § 487,

15 U.S.C §1692 (e) (d) & (f). Garden Variety Emotional Distress and Fraudulent Intent.

   2. RICO authorizes a private right of action for treble damages by a "person injured in his

business or property by reason of a violation of section 1962 of [title 18]." 18 U.S.C § 1964 (a)

(c). RICO defines racketeering activity to include mail jfraud in violation of 18 U.S.C. § 1341 and

wire fraud in violation of 18 U.S.C. 1343. See U.S.C. § 1961 (1).

   3. Upon information and belief, the owner of plaintiffs four loans with the index numbers

80/13 and 76/13 at the time the defendants sued plaintiff in Queens Supreme Court & Civil Court

was the Guarantor The Education Resource Institute ("TERI") not National Qollegiate Student
Loan Trust("NCSLT"). The defendants knew that NCSLT was not the owner of plaintiffs loans

when they sued plaintiff in court and when they signed the agreement.

    4. When Ronald Foster and Mark Garbus, sent fraudulently collected revenue from

plaintiff by mail and electronically every month to the indenture trustee U.S. Bank National

Association president David Duclos, and servicer, Transworld Systems INC., they committed

mail and wire fraud.


    5. On 8/2/10, Guarantor took ownership ofPlaintiffs four loans by paying NCSLT.

(Exhibit D.)

    6. Mr. Donald Ulderitz is the NCSLT owner and he lives in Florida. His address is: 407 SE

f'Street, Delray Beach, FL 33483.

    7. Mr. David Duclos is the indenture trustee and his address is: One Federal Street 3'^'' floor,

Boston, MA 02110.

    8. When Ms. Amy Gavlik and Ronald Foster mailed the fraudulent settlement agreement

plaintiff signed under duress fromjudges, electronically and by mail to Transworld Systems Inc.

located in Pennsylvania that ultimately hurt plaintifffinancially, they committed mail & wire

fraud.


    9. When Mr. Klein Mailed the summons and complaint to the plaintiffstating "plaintiff is

the original creditor and is not required to be licensed by the NYC department ofconsumer

affairs"(Exhibit C)he committed mail fraud. National Collegiate Student Loan Trust is not the

original creditor.

                                 Jurisdiction and Venue


    10. This court has subject matterjurisdiction under 28 U.S.C. §§ 1331 and 1367.

Supplemental jurisdiction over the state claims under 28 USC § 1367.
    11. Defendants conduct business in the State ofNew York and thereforOj personal

jurisdiction is established.

    12. Venue is proper pursuant to 28 U.S.C. § 1391 (b).


    13. Declaratory relief is available pursuant to 28 U.S.C.§§ 2201 and 2202.


                                          Parties


    14. Plaintiff is a natural person residing at 247-34A 77 Ores, Bellerose, NY 11426.

    15. Defendants Forster & Garbus LLP("F&G")is a debt collection company located at 60

Motor Parkway, Commack,NY 11725.

    16. Defendant Amy Gavlik's business address is: 60 motor Parkway, Commack,NY 11725.


    17. Defendant Amy Gavlick is an employee of Forster & Garbus LLP.

    18. Defendant Ronald Foster is the controlling partner, and control day to day operations at

F&G. His Address is: 60 Motor Parkway, Commack,NY 11725.

    19. Defendant Edward Klein's address is: Cohn & Roth, 100 E Old Country Rd. Mineola,

NY 11501-4633.

    20. Defendant Mark Garbus is a controlling partner at F & G. His business address is: 60

Motor Parkway, Commack,NY 11725

    21. Defendant Joel Leiderman is an employee of Forster & Garbus LLP. His address is: 60

Motor Parkway, Commack,NY 11725


    22. The Defendants acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees,representatives, and insurers.
                                     Factual Allegations

     23. Plaintiff became aware ofthe defendants' fraud when Consumer Financial Protection

 Bureau filed a suit against Donald Ulderitz, the owner ofNCSLT,U.S. Bank National

 Association owner David Duclos in Massachusetts and the servicer Transworld Systems Inc..

(See Exhibit A,NY Times 9/19/17 article and Consumer Financial Protection Bureau v.

 National Collegiate Student Loan Trust 17 CV1323 Delaware)(Exhibit A.)

     24. Plaintiff paid offtwo loans(Civil Court Index Numbers 40779/12 & 40776/12). That

 money must be returned to plaintiff with punitive damages since the entire transaction was

 predicated on fraud. Moreover,on 8/8/18 ,Plaintiff received a collection letter from NCSLT

 current servicer Transworld systems INC., stating that Plaintiffowe money on the two Civil

 Court claims Plaintiff paid off. Plaintiff paid offthose two loans pursuant to agreement on.

 Defendants are refusing to file the stipulation of discontinuance with the civil court. Upon

information and belief, monthly payment Plaintiff sent to Defendant F&G,never sent to NCSLT.

This is because Plaintiff never owed any money to NCSLT.

    25. Foster & Garbus illegally collected payments from plaintiff.

    26. Plaintiffsent a good faith attempt letter on October 5, 2017(Exhibit E)to defendant

Ronald Foster requesting F&G to stop all collection activities for the two loans Plaintiff is

currently paying and refund all the money they illegally collected from plaintiff pursuant to

CFPB's settlement. Defendant Foster refused.

    27. Instead, Mr. Joel Leiderman mailed a letter to plaintiffrefusing to stop collection.

(Exhibit F.) He committed mail fraud when he sent plaintiffthat letter stating that they will not

honor plaintiffs request. That letter contained false statements e.g. " if you cannot respect the

terms ofthe releases to which you have agreed, then making a payment to you would apparently
not stop you from threatening or commencing litigation in the future." {id.) According to
Transworld Systems Inc.(500 Virginia Dr. Suite 514 Fort Washington Ave,PA, 19034),
Defendant Joel Leiderman sent that letter to Transworld Systems Inc. electronically on or around

October 16,2017. Mr. Leiderman committed wire fraud when F&G sent the'letter containing

false statements electronically to Transworld Systems Inc.

   28. Defendants Ronald Foster & Edward Klein sent plaintiffsummons and complaint

by mail in 2012 stating that plaintiffowed money to National Collegiate Student Loan Trust.
Plaintiff did not owe any money to NCSLT.



   29. Plaintiff owes money to guarantor not NCSLT. Defendants F&G does not refpresent

Guarantor TERI. Mr. Klein committed mail fraud when he filed the four lawsuits against

Plaintiff.(Exhibit D.)

   30. The summons and complaint state: "Plaintiff is the original creditor and is not required to

be licensed by the NYC department of consumer affairs." NCSLT was not the original creditor.
It has only two officers-Dori Castello and the owner Donald Ulderitz. Plaintiff never entered into
any agreement with NCSLT officers.(Exhibit C.)

   31. Plaintiff signed the loan with Charter One Bank.(Exhibit B.) Donald Ulderitz, owner of
NCSLT never obtained the loans legally from Charter One Bank.

   32. Defendants vigorously prosecuted four claims against plaintiff fraudulently that cannot be
collected knowing that NCSLT was not the owner ofthe loans. Also,since NCSLT was not the
original owner ofthe loans, it legally cannot file any claims in any courts in NYC against
plaintiff because NCSLT was not licensed in NYC to do business. Therefore, any agreement
plaintiff was fraudulently induced entered into is null and void. The money plaintiff paid so far
must be retumed to plaintiff with damages.

   33. Defendants filed fraudulent papers with the court commiting mail and wire fraud.
                                                                             \




   34. Defendants are the new Bemie Madoff.

   35. Defendants have filed thousands oflawsuits in Queens civil court listing bogus entities.

They getjudgments because they are fnends with the judges and law clerks.

                           Alleged Settlement is Null and Void

   36. There is no signatures ofthe owner ofthe trust, indenture trustee, David Duclos and the

servicer Transworld Systems Inc. in the alleged settlement agreement. Therefore, there is no

settlement agreement with NCSLT.

   37. As a matter oflaw, defendants cannot collect any money from the plaintiff because the

claim cannot proceed in court since the original creditor is not NCSLT and NCSLT is not
licensed by NYC consumer affairs.

   38. Plaintiff was fraudulently induced into signing a settlement agreement document on a

complaint that was fraudulently filed with the court. Therefore,the agreement is voidable.
   39. A debt collector may not "use any false, deceptive, or misleading representation or means

in connection with the collection ofany debt." The defendants lied on the complaint stating that

NCSLT is the original creditor while the original creditor was Charter One Bank. Also,NCSLT
was not the owner ofplaintiff's loans. It was the Guarantor TERI. NCSLT never legally obtained
the loans from Charter One Bank. This is clearly a scam orchestrated by the individual

defendants.


   40. Fraud cannot be an agreement.
                                                                             \




   41. A debt collector may not "use any false, deceptive, or misleading representation or means
in connection with the collection of any debt." 15 U.S.C. § 1692 e. Such a prohibition includes

the false representation of"the character, amount,or legal status of any debt."

15 U.S.C. § 1692 e(2)(A). Such a prohibition also includes the use ofany false representation or
deceptive means to collect or attempt to collect any debt." 15 U.S.C. § 1692e (10). Since the
complaint contains false statements, so called,"Settlement" is null and void.


                               First Claim for Relief:
                              Fraudulent Inducement


    42. Plaintiff hereby restates, realleges, and incorporates herein by reference paragraphs 1

through 41 as if set forth fully in this Count.

    43. The defendants knew that the owner of plaintiffs loans were guarantor TERI at the

time they made Plaintiff signed the agreements.(Exhibit D.)

    44. The defendants knew that the owner of plaintiffs loans were guarantor TERI at the

time they took legal actions against plaintiff.(Exhibit D.)

    45. Plaintiff was fraudulently induced into signing the agreement on four loans the

Defendants legally cannot collect.

   46. Fraud cannot be an agreement.

   47. The summons and complaint prepared by Edward Klein state: "Plaintiff is the

original creditor and is not required to be licensed by the NYC department of consumer affairs."
(Exhibit C.)NCSLT was not the original creditor. It has only two officers-Dori Castello and the
owner Donald Ulderitz. Plaintiff never entered into any agreement with NCSLT officers.



                  Material Facts misrepresented by the Defendants

   48. Defendants, Leiderman, Ronald Foster, Edward Klein, Amy Gavlik and Mark Garbus
fraudulently induced Plaintiffentering into agreement with plaintiff stating that NCSLT is the
owner of plaintiff's loans. The owner ofPlaintiffs loans was TERI not NCSLT. The Defendants
had no duty to enter into a settlement agreement with the Plaintiff since NCSLT was not the
owner ofPlaintiff's loans. The Defendants knew ahead oftime prior to the settlement agreement

that NCSLT was not the owner ofPlaintiffs loans.

   49. Even assuming arguendo, NCSLT was the owner ofthe loans which they are not, the
Defendants' never sent the payments to NCSLT that Plaintiff made to the Defendants on behalf
ofNCSLT.

   50. Since Defendant Any Gavlick argued in state court and civil court that NCSLT was the
                                                                            %




owner ofPlaintiffs loans, Plaintiff believed the Defendants not knowing that Defendants were

lying.

   51. Based on the evidence Plaintiff obtained from the servicer AES,on 12/27/17, Plaintiff

became aware that Plaintiffs loans were paid off by the guarantor TERI as pursuant to their
                                                                            >




agreement.(Exhibit D.)

   52. When Plaintiff signed the agreement onl/23/14. Defendant Amy Gavlick duped Plaintiff
into believing that NCSLT was the owner ofPlaintiffs loans.

   53. On 8/8/18 Plaintiff received a collection letter from the current servicer for NCSLT,

Transworld Systems Inc. stating that NCSLT had not received a single cent from the Plaintiff
and that they demand Plaintiffto pay the two loans that Plaintifffinished paying off.(Exhibit G
the "Collection letter".)

   54. The Defendants, especially Mark Garbus, Ronald Foster and Amy Gavlick's main goal

was to deceive Plaintiff.

   55. Their intention was to split the money with Transworld Systems Inc. without sending the
payments to NCSLT. Since the payments were never entered in the system as "payments made"

to NCSLT,Servicer Transworld Systems Inc. decided on August 8,2018 to send a collection

letter to Plaintiff in an attempt to collect money on two loans that were paid off by the Plaintiff.

(Exhibit G.)

    56. The defendants main goal was to collect money from plaintiff by filing fraudulent claims

against plaintiff. In 2018,Plaintiff became aware that the Defendants have done this to thousands

ofNY state residents.


    57. Plaintiff relied on Defendants statements that Plaintiff owed money to NCSLT. Plaintiff

sent the money to NCSLT as agreed monthly. In 2018, Plaintifffound out that the Defendants

never sent any money to NCSLT.

   58. Plaintiff relied on that misrepresentation and Plaintiff was injured financially and

continue to suffer financial loss.

   59. The defendants could have [refunded] the payments to Plaintiff when Plaintiff wrote to

F&0employee Ronald Forster on October 5,2017 requesting him to refund the

money.(Exhibit E.)

   60. Instead, Defendant Leiderman continued on his fraud by sending a letter to Plaintiff

refusing to refund the money.(Exhibit F.) Again, Defendant Leiderman misrepresented the facts.

His intention was to deceive Plaintifffurther; Plaintiff relied on Defendant Leiderman's

misrepresentation and endured financial damages.

   61. When Edward Klein filed the summons and complaints in Civil Court and Supreme

Court misrepresenting Plaintiff and the Courts, he committed a fraud. Plaintiffrelied on the

Defendant Klein's false statements and Plaintiff was financially injured.
   62. When NCSLT owner agreed to refund the money pursuant to Consumer Financial

Protection Board agreement to all loan holders who made payments, and when the Defendants

refused to refund the money,they committed fraud; and Plaintiff was financially hurt relying on

the Defendants misrepresentations.

   63. When the Plaintiffs loans were obtained from Charter One Bank and Bank of America

by NCSLT owner, he never signed the agreement with Charter One Bank and Bank of America.
Therefore,NCSLT was never legally obtained the loans from the banks. This is what prompted

CFPB to take legal actions against NCSLT,the servicers and U.S. Bank National Association.

Plaintiff did not know that NCSLT never legally obtained the loans from the banks until recently.

However, Defendants knew that NCSLT owner never legally obtained the loans from Charter

One Bank and Bank of America. Knowing this. Defendant Amy Gavlick, Ronald Foster and

Mark Garbus made plaintiff signed an agreement that they legally cannot enlered into.
   64. The Defendants, Edward Klein, Ronald Foster, Mark Garbus and Amy Gavlick

misrepresented Plaintiff when they said NCSLT was the original owner. Plaintiff relied on that
misrepresentation. Plaintifffinancially damaged by paying money monthly on a loan that was
never legally obtained by NCSLT from Bank of America and Charter One Bank.

   65. Plaintiff was fraudulently induced by the Defendants, Amy Gavlick and Joel Leiderman

when they entered into an agreement with Plaintiff that they legally cannot.

   66. If Plaintiff knew that the Defendants were not going to send the money to NCSLT or the
                                                                               %




actual owner TERI,Plaintiff would not have signed any agreement.


                                 Second Claim for Relief:
                        (Civil RICO 18 U.S.C. §§ 1961-1968)

   67. Plaintiff hereby restates, realleges, and incorporates herein by reference paragraphs 1


                                               10
through 66 as if set forth fully in this Count.

   68. Defendants Ronald Foster, Amy Gavlik, Edward Klein, Mark Garbus and Joel

Leiderman are "persons" 18 U.S.C. § 1961 (3).

   69. F&G is an "enterprise" as defined in 18 U.S.C. § 1961(4).

   70. F&G engages in interstate commerce. Upon information and belief, F&G obtain these

loans and made deals with NCSLT,Transworld Systems Inc. and U.S Bank National association

located outside ofNew York and files law suits in courts in Nassau coimty, Queens, Kings,

Manhattan and Bronx after obtaining authorizations electronically.

   71. The defendants electronically and by mail sent documents to servicer (Fraudulently

obtained settlement agreement) Transworld Systems Inc. committing mail and wire fraud.

   72. Defendants, mailed and electronically sent fraudulent settlement agreements obtained

from plaintiffto Transworld Systems Inc. and US.Bank National Association located outside of

New York. The defendants committed mail and wire fraud. See Sykes v. Harris and Associates

LLC., 13-2742-CV, 13-2747-CV, 13-2748-CV (2"^ Cir 2015);Zimmerman v. Poly Prep country
Day Sck 09 CV 4586(E.D.N.Y. Aug. 28, 2012).

   73. After collecting the payments from various individuals, defendants mail and

electronically sent the payments to U.S. Bank National Association owner David Duclos and the

servicer Transworld Systems Inc. This is mail and wire fraud.

   74. Upon information and belief, F&G never filed fraudulently obtainedxjommissions from

plaintiffand others with the IRS and New York State Taxation Department.

   75. By filing tax returns less(without including the payments they obtained from Plaintiff

and others) by mail & electronically they committed mail & wire fraud. 18 U.S.C. § 1341 &

1343.




                                                  11
    76. Defendant Leiderman continued on his fraud by sending a letter to Plaintiff

refusing to refund the money.(Exhibit F.) Again, Defendant Leiderman misrepresented the facts;

he intention was to deceive Plaintifffurther; Plaintiff relied on Defendant Leiderman's

misrepresentation and endured financial damages.

    77. When Edward Klein filed the summons and complaints in Civil Court and Supreme

Court misrepresenting Plaintiff and the Courts, he committed a fraud. When Plaintiff relied on

the Defendant Klein's false statements. Plaintiff was financially injured.



   78. The Defendants actively seek to sue Plaintiffs information sending emails to U.S. Bank

National Association owner David Duclos in Delaware in order to file lawsuits against Plaintiff

knowing that NCSLT was not the owner ofPlaintiffs loans. By engaging in such activity,

Defendants committed fire fraud.




       Patten ofRacketeering Activity-Mail and Wire Fraud

   79. Defendants, acting individually and as part ofthe Enterprise, have engaged, directly or

indirectly, a pattern ofracketeering activity, as described above and below, in violation of 18

U.S.C. § 1962(c)&(d).

   A. Defendants, acting individually and as part of the enterprise, have devised a scheme to

deifiaud and to obtain money or property by means offalse or fraudulent pretenses and

representations. The scheme includes but not limited to:

   i. Producing and filing fraudulent complaints that falsely claim that NCSLT is the

   original creditor while NCSLT is not the original creditor;

   ii. Producing, and filing false attomey affirmation stating that NCSLT is the


                                                12
    origiiial creditor while NCSLT is not the original creditor;
                                                                             >




    iii. Producing and filing false complaint with Queens Supreme court stating that

    plaintiffowe money to NCSLT while plaintiff does not owe any money to

    NCSLT;

   iv. Using Fraudulent, misleading and deceptive statements to get a judgment from

   court under false pretenses.

   80. Defendants, acting individually and as part ofthe Enterprise, have used mails and wires

and have caused the mail and wires to be used, or reasonably knew the mails and wires would be

used,in furtherance oftheir fraudulent scheme. Specifically:

           A. In a sworn affidavit, defendant Edward Klein stated that NCSLT is the original

creditor and sent the false complaint and summons via U.S. mail to plaintiff on February of

2013.(Exhibit C.)

   81. Defendants have used mails and wires to prosecute and getjudgments against plaintiff

using a complaint that include false statements.

   82. Each ofthe tens, if not hundreds, ofthousands of uses ofthe mails and wires in

connection with defendants' schemes to defraud, spaning a period of no fewer than six years,

constitutes a separate instance of mail and/or wire fraud within the meaning of 18 U.S.C. §§

1341 and 1343, and thus is also a predicate act, which taken together, constitute "a pattern of

racketeering activity" within the meaning of 18 U.S.C. §§ 1961 and 1962.

Relationship ofPattern ofRacketeering Activity to Enterprise

   83. As described, the goal of defendants' Enterprise is to secure ajudgment through

fraudulent means and to use those judgments to extract money and property from plaintiff.

   84. The pattern ofracketeering activity described above is integral to defendants' scheme.


                                                13
Without engaging in mail and wire fraud, defendants would be unable to obtain ruling they seek.

    85. Each defendant, individually and as a member ofthe enterprise, has conducted or

participated, directly or indirectly, in the conduct ofthe enterprise's affairs through the pattern of

racketeering above. Accordingly each defendant has violated 18 U.S.C § 1962(c)

    86. Moreover,each defendant, has agreed and conspired to violate the provisions of 18

U.S.C. § 1962(c), including the numerous predicated acts of mail and wire fraud described

above, and has thus violated 18 U.S.C. § 1962(d).



                                    Third Claim for Relief:
                              Violation of 15 U.S.C.§1692e.f &d.

    87. Plaintiff hereby restates, realleges, and incorporates herein by reference paragraphs 1

through 86 as if set forth fully in this Count.


    88. The defendant Edward Klein falsely or deceptively represented National Collegiate

Student Loan Trust as the original creditor when Charter One Bank was the original creditor.

This is in violation of 15 U.S.C. § 1692e. Here,the original creditor was Charter One Bank.

(Exhibit B.)


    89. Defendant Edward Klein says,"Plaintiff owes money to NCSLT." Plaintiff is so

confused to find if plaintiff allegedly owed money to guarantor TERI,then why is plaintiff owe

money to NCSLT" This is so confusing to the least sophisticated consumer. Plaintiff does not

owe any money to NCSLT.They never legally obtained the loans from Charter One Bank.

   90. Using false, deceptive, or misleading representations or means in connection with the

collection ofany debt, in violation of 15 USC § 1692e. The defendants falsely stated in the

complaint that NCSLT is the owner of plaintiffs loans while the owner was guarantor.

                                                  14
    91. Defendant Edward Klein indicated in the complaint NCSLT is the original creditor. The

second circuit held that a debt collection complaint from a law firm or lawyer violates section

1692e(3)if an attorney was not "directly & personally involved" with the debtor's account-
                                                                              >




such as by reviewing the debtor's file - before the complaint filed. The original creditor was

Charter One Bank.(Exhibit B.)

    92. The amount defendant Edward JClein listed in the complaint is false. This is in violation

oflSU.S.C. 1692 e(2)(a).


                                    Fourth Claim for relief:
                                     (N.Y. Jud. Law § 487)


   93. Plaintiff hereby restates, realleges, and incorporates herein by reference paragraphs 1

through 92 as ifset forth fully in this Count.

   94. New York law states that "an Attorney or counsel who... is guilty of any deceit or

collusion, or consents to any deceit or collusion, with intent to deceive the court or any party...

[i]s guilty ofa misdemeanor, and in addition to the punishment prescribed therefor by the penal

law... forfeits to the party injured treble damages,to be recovered in a civil action.(N. Y. Jud.

Law § 487(1).

   95. The defendants intentionally engage in a fraud and continue to engage in a fraud after the

trust owner Donald Ulderitz agreed to return all money to borrowers.(See Consumer Financial

Protection Bureau v. National Collegiate Student Loan Trust(17 CV J323 Delaware).)

   96. The defendants could have and should have stop all collection activities when plaintiff




                                                 15
sent the good faith attempt letter on October 5,2017 to the defendants. By refusing to stop

collection activities on a fraudulently filed complaint, defendants could be held liable under N.Y.

Judicial Law § 487.

    97. As a result, plaintiffis entitled to damages under N.Y. Judicial Law § 487.



                              Fifth Claim for Relief:
                               Unjust Enrichment

    98. Plaintiff hereby restates, realleges, and incorporates herein by reference paragraphs 1

through 97 as if set forth fully in this Count.

    99. Forcing plaintiff to sign an agreement predicated on fraud that did not have the

signature ofthe loan owner, TERI,and the Trust owner Donald Ulderitz, indenture Trust David

Duclos and the servicer Trans World Systems INC.,the defendants may be held liable for

violation of unjust enrichment.

                            Sixth Claim for Relief:
                                  Fraud


    100.       Plaintiff hereby restates, realleges, and incorporates herein by reference

paragraphs 1 through 99 as ifset forth fully in this Count.

    101.       Upon information and belief, defendants scam started by collaboration by several

parties: Indenture trustee, David Duclos contacting Transwold Systems Inc. and Transworld

contacting the defendants to initiate a fraudulent lawsuit against plaintiff.

    102.       Defendants' actions injured plaintifffinancially.

    103.       All parties including F&G employees were aware that plaintiffs loans were not

legally obtained by the trust owner Donald Ulderitz and that plaintiffs loans were paid off by the

guarantor on 8/02/2010.(Exhibit D.)



                                                  16
    104.       The defendants represent material fact that was false when they filed the lawsuits

in State Supreme Court. The defendant Edward Klein knew that the information contained in the

complaint was false. Plaintiff relied on the false information in the complaint. Plaintiff was

injured in the process.

    105.       Defendants main object was to scam plaintiffand collect money that they are not

entitled to.


                                   Seventh Claim for Relief:
                                   Violation of duty of loyalty

    106.       Plaintiff hereby restates, realleges, and incorporates herein by reference

paragraphs 1 through 105 as if set forth fully in this Count.

    107.       The NCSLT owner Donald Ulderitz agreed to retum all payments F&G collected

fraudulently from plaintiff pursuant to the settlement NCSLT reached with Consumer Financial

Protection Bureau. However,F&G is refusing to refund the money to plaintiff.

    108.       When the defendants refused to abide by the agreement NCSLT reached with

CFPB,the defendants violated duty ofloyalty.

    109.       When the defendants refused to honor plaintiffs request to stop all collection

activities, defendants violated duty of loyalty.

                                    Eighth Claim for Relief:
                                   Negligent Misrepresentation

   110.        Plaintiff hereby restates, realleges, and incorporates herein by reference

paragraphs 1 through 109 as if set forth fully in this Count.

   111.        The defendants and plaintiff has special or privity- like relationship imposing a

duty on the defendants to impart correct information (plaintiffs loans were paid off by the

guarantor)to the plaintiff. The defendants knew that when they took legal actions against


                                                   17
plaintiff, they are committing a fraud. The information defendant Edward BClein filed with the

court stating "Plaintiff is the original creditor and is not required to be licensed by the NYC

Department ofConsumer Affairs," is false. Also NCSLT was not the owner of plaintiffs loans

when the defendants took legal actions against plaintiff. The defendants committed negligent

misrepresentation.

    112.       Even assuming arguendo^ if NCSLT was the owner of plaintiffs loans, and on

8/2/2010, guarantor took ownership ofthe loans, NCSLT gave up the ownership ofthe loans.
Therefore, owner of plaintiffs loans was the guarantor TERI not NCSLT at the time the

defendants took legal actions against the plaintiff& signed any agreements.^
    113.    . When plaintiff informed the defendants on 10/05/17, to stop all collection

activities and refund the money plaintiff paid so far, the defendants had a duty to correct their

unlawful actions. By informing that the defendants will not honor plaintiffs request, they

committed negligent misrepresentation.

    114.       Plaintiff relied on the false information.

    115.       Plaintiff is financially injured because F&G breach the duty not informing

plaintiffthat NCSLT was not the owner of plaintiffs loans.

    116.       The defendants Mark Garbus, Edward BGein, Ronald Foster are corporate officers

& lawyers having special expertise in the relevant area.

    117.       Defendants used false and misleading information to collect a debt that they

legally cannot.

    118.       Defendants misrepresented the facts of plaintiffs loans.(e.g.^^NCSLT was not the
owner ofthe loans and the owner was the guarantor TERI.)




                                                 18
                                  Ninth Claim for Relief:
                                   Aiding and Abetting

   119.        Plaintiff hereby restates, realleges, and incorporates herein by reference

paragraphs 1 through 118 as if set forth fully in this Count.

   120.        Defendants financially profited by filing four lawsuits in coi^ by aiding and
abetting with the servicer in 2013,NCO Financial Systems Inc. and U. S. Bank National
Association owner David Duclos.

                                       Tenth Claim for Relief:
                                 Garden Variety Emotional Distress

   121.        Plaintiff hereby restates, realleges, and incorporates herein by reference

paragraphs 1 through 120 as ifset forth fully in this Count.

   122.        Plaintiff was unnecessarily hurt financially due to defendants' fraudulent act.

   123.        Plaintiff suffered and continue to suffer emotionally.

                                     Prayer for Relief

WHEREFORE,plaintiff prays for relief as follows:

   A. That the jury find and the Court adjudge and decree that plaintiff shall recover
compensatory damages in the sum of$800,000.00 against the defendants;
   B. Punitive damages in the amount of eight hundred thousand dollars($800,000.00);
   C. Emotional damages in the sum of$300,000.00;

   D. That the plaintiff have such other and further relief as the Court shall deem just and
proper.


Dated: Febimuy     ,2019                                          lly submitted.
       Queens,N.Y.                                                     .
                                                                            JC—A.
                                                         iPrasanna Goonewardena



                                                 19
EXHIBIT A
                                                                                                                                                        ht Y i:t                                                                       —
                                                                                      Creditor MustRefund Millions inStudentLoan Debt
                                                                                                                                                                                                               decided to settle with the C.F.P.B.
                                                                                          From First Business Page                                                                                             in order to avoid costly and poten
                                                                                                                                                                                                               tially protracted litigation with
                                                                                        If tens or hundreds ef thou                                                                                            our primary regulator,and so that
                                                                                      sands of loans need to be written                                                                                        we may continue to focus all of our
                                                                                      off,the cost of the settlement could                                                                                     efforts on serving the needs of our
                                                                                      grow far beyond the initial $21 mil                                                                                      customers."
                                                                                      lion tally. The insurance company
                                                                                       Ambac, which has hundreds of                                                                                              David Zwick, a spokesman for
                                                                                       millions of dollars of exposure to                                                                                      Transworld, or TSI, declined^to
                                                                                       National Collegiate's securities                                                                                        comment on whether the com
                                                                                       through insurance it sold to in                                                                                         pany would halt its pending litiga
                                                                                       vestors, warned last month in a                                                                                         tion against borrowers. Dana E.
                                                                                       regulatory filing that it might                                                                                         Ripley, a spokesman for US.
                                                                                       need to set aside an additional
                                                                                       $200 million to cover losses on its
                                                                                       student loan portfolios.
                                                                                         Donald Uderitz, a financier                                                                                           A pause while
                                                                                       whose private-equity firm is the
                                                                                      I beneficial owner of National Col                                                                                       800,000 loans are
                                                                                       legiate's trusts, said he welcomed                                               JOE BUCLEWICZ FOR THE NEW YORK TIMES
                                                                                       the government's action.                                                                                                reviewed by auditors.
                                                                                         "We're pleased with the out           Students graduating in Tullahoma, Tenn. The National Collegi
                                                                                       come," Mr. Uderitz,the founder of       ate Student Loan Trusts settled with federal regulators.
                                                                                       Vantage Capital Group,in Delray
                                                                                       Beach, Fla., said in an interview.                                                                                      Bank,declined to comment on the
                                                                                                                                 Around $5 billion of the debt      failed to properly review chain-of-        consumer bureau's claims.
                                                                                       "T!i:.s ic indcpor.dc:   •..ification                                        title documents proving owner
                                                                                                                               owed to National Collegiate is in
                                                                                       of problems we've been investi                                              ship of the loans and submitted le            Sam Gilford, a spokesman for
                                                                                                                               default. Mr. Uderitz, who bought
                                                                                       gating ourselves for three years.                                                                                       the consumer bureau, said the
                                                                                                                               his interest in the trusts in 2009, gal filings in which its employees
                                                                                       The audit will allow us to figure       said he had been trying for years    "falsely claimed personal knowl            trusts "must suspend all further
                 ^        1      £ s r M E it* T s m
                                                                                       out the scope,come up with acom                                              edge of the account records and            collection efforts until a compli
                                                                                                                               to end collection practices he con
                                                                                       pliance plan and make the               siders abusive and illegal.          the consumer's debt," the bureau           ance plan has been approved and
                                                                                       changes that need to be made."                                               wrote in a consent order against           implemented."
                    Call today for a                                                                                             Among those that Mr. Uderitz
                                                                                          Mr. Uderitz has been locked in a                                                                                        Robyn Smith,a laivyer with the
                                                                                                                               has been feuding with are U.S. Transworld.
         FREE Retirement Review                                                        legal dispute with other compa          Bank, which is responsible for     The consent order is effective               National Consumer Law Center,a
                                                                                       nies involved in operating the Na                                                                                       nonprofit advocacy group, said
                                                                                       tional Collegiate trusts.               handling loans that are overdue. immediately. The proposed judg
                                                                                                                               U.S.Bank hired Transworld to col ment against the trusts requires               she hoped the consumer bureau
   866.533.3721                                                                           The loans were made a decade                                                                                          would use the deal as a template
                                                                                       or more ago by lenders like Bank        lect payments. Transworld has approval by a judge in United
                                                                                       of America and JPMorgan Chase.
                                                                                                                      aggressively pursued delinquent States District Court in Delaware. and pursue other student loan
p in mind that investing involves risk. The value ol your investment will fluctuate                                   borrowers in court,filing a deluge Transworld, in Fort Washing     debt collectors. Many use shoddy
■ time, and you may gain or lose money.                                                Those banks lent money to stu                                                                                            and inaccurate paperwork to pur
                                                                                                                               of cases — nearly 38,000 in one re   ton,Pa.,said in a statement that it
                                                                                       dents,then sold those debts to in                                            was "disappointed" by the Con               sue legally flawed cases, she
ore investing, consider the investment objectives, risks, charges, and                  vestors. American borrowers owe
                                                                                                                               cent 18-month span — seeking
enses of the fund or annuity and its investment options. Call or w/rite for                                                    payment.                             sumer FinanciaJ Protection Bu               wrote in a 2014 report about the
                                                                                       $1.4 trillion on student loans,                                                                                          practices.
ee prospectus or, if available, a summary prospectus containing this                                                             Many of those cases had fatal le   reau's action.
                                                                                        mostly on federal loans that are is                                                                                       "This is a great precedent, but
>rmation. Read it carefully.                                                            sued or guaranteed directly by the     gal flaws, according to the con         The company "disagrees with
017 FMR LLC. All tights ;«cived.                                                                                               sumer bureau.                        the C.F.P.B.'s characterizations,           unfortunately National Collegiate
                                                                                        government. Private loans, which
                                                                                                                                 Transworld sued on loans that      and with many of the alleged facts          are not the only ones engaging in
                                                                                        total SlOO billion, come with far
2650.2.0                                                                                                                       were too old to be collectible,      in the consent order," it said."TSI         this behavior," Ms. Smith said.
                                                                                        fewer consumer protections.
                                                                                                                                   1 ceremonies in New York last year.


 New York Attorney General Opens Inquiry on Student Debt
       By STACY COWLEY
                                                                                                                                                            TVansworld did not respond t
  The New York attorney general,                                                                                                                          requests for comment.
Eric T.Schneiderman, has opened          Loan Collector Struggles to Find the Required Paperwork                                                            Donald Uderitz, the beneficie
an investigation into the collection                                                                                                                      owner of National Collegiate'
practices of the National Collegi      trusts own the debts they seek to    New Yorkers to get victimized by       lection lawsuits are filed in local    trusts, said he had just receivei
ate Student Loan Trusts, one of        collect. Judges around the coun      the very system that was created       and county courts, where records       the subpoena and had not yet re
the nation's largest owners of pri     try have dismissed dozens of         to help them get ahead," Mr.           are difficult to search, the actual    viewed it.
vate student loan debt, according      cases filed by National Collegi      Schneiderman said in a written         tally is likely to be far larger.        "Right now,all I can say is givei
to Mr. Schneiderman's office.          ate's trusts because of flawed or    statement. The Times's news              Mr. Schneiderman's office is
                                                                                                                                                          the issues we know we are deal!nj
  The attorney general's office        missing paperwork.                   story is "deeply concerning" he        seeking documents that would es        with,I'm not surprised and!don'
sent subpoenas on Wednesday              The 800,000 private student        said, but it is "unfortunately con                                            expect this to be the last state at
                                                                                                                   tablish the trusts' right to collect
asking for information on every        loans that National Collegiate       sistent with the increasingly cyni                                            torney general to look into this;
                                                                                                                   on the debts being pursued. The
collection lawsuit filed by Na         owns, totaling more than $12 bil     cal and freewheeling culture                                                  Mr. Uderitz said by email.
                                                                                                                   attorney general has asked for de
tional Collegiate's trusts against                                                                                                                          Mr. Uderitz has said that he ha:
                                       lion, were originated a decade or    we've seen take hold across the        tailed records on the student
New York residents.                                                         student loan industry."                                                       concerns about the trusts' owner
                                       more ago by other lenders, then                                             loans'chain of title and on the doc
  National    Collegiate's   trusts                                                                                                                       ship paperwork and wants th«
                                       packaged into securities and sold      He added, "We will conduct a         umentation that accompanied ev         lawsuits against borrowers t(
have aggressively pursued in           to investors. As the debt changed    full investigation and will hold the   ery ownership change.                  stop until he can more thoroughh
court borrowers who fall behind        hands, crucial paperwork docu        perpetrators of any fraud against        Mr. Schneiderman's subpoenas         investigate the collection prob
on their student loan payments.        menting the loans' ownership ap      our students accountable."             went out to both National Collegi      lems. A continuing legal disputt
An article this week in The New        pears to have been lost, according     A search of state court records      ate and to Transworld Systems,         between his company, the Van
York Times drew attention to the       to court filings in a bitter legal   indicates that National Collegi        the debt collection company that       tage Capita] Group,and others in
trusts' inability in many of those     fight among parties involved in      ate's trusts have filed at least 600   hired the law firms that have initi    volved in the trusts has preventer
lawsuits to produce the paper          operating the trusts.                lawsuits in New York in recent         ated most of the trusts' lawsuits      him from making any changes tc
work needed to prove that the            "I won't allow a generation of     years. Because most debt col           against borrowers.                     the trusts'operations,he has said
EXHIBIT B
So:on AfF7& liOTJce of »ctom




                                                                                                               56207 071624
                                                     - creditworthy CEL - Loan Reau.st/rn,dlt AQreen»nt-
                                                                                                                     '               -q         w.


                                                        '*">*^«>^«'a)ITAGRgMEHr-TOSBACOHSU>IEI,C«B>tnHAN3ACTK.M
                                   LOAN PRQGraMJNFORMATION
                                   Think Continuing Education Student txan
                                   Le„dana»«„0™B«,k,N^^CUNY.JOHN My COLLEGE CR,M».
                                   Loan Amount Requested: S^^^AcademtaP^od:01/2007-05«)07


                                  Mobile Telephone:5/                          o<y        E-maB aJIT*                 a    Home Telephone:(718)343^73
                                 Cunwaempfc^UNoJio^ '                           '                                   P6 olo<tS'(                  (om
                                                                                   Y«™ThaB:7YB«                            ErnployerTotophco.: pi8)34J4473

                                 ob«g.«oa

                                 Sni^ateBnatitp(dtedc m box):             G9 U.S. CBtan
                                 Fereonm Rflfenone^                                             C Blgfefe NonClSzen                  copy of CIS Of ttudsrt visa card)
                                 Reterenoe SbeelAddtasi;                                        RoferBneeHomeTol
                                 Reference Cttygtntngip-.'                                                                                  Work Tel ft.          '

                                 By my t^nttiTB. 1 emiiv Uai I tavg rnA          ^              ,. ,


                                "l-i* CWk                                                            thai rejuire
                                mdaaebw.CnQmy                                                         ^
                                         ^id. ke Site                                      ««««of Al.Otte Ag«m« fiSMtoc 10beta                           tlgncteBoniolly
                                                                                                                                                         .pplfcrtle f«ia,l
                                Conn««teCote«dmy                                              ^M dm 4i. Cnxft             ^                      jteTf*
                                forppnmft 9f«hf fNtowlnff                    -wn'rnt... M»               „„^, ,                                  °°
                               sTNr^'^»"-^^"''™«-"B».«.RrA»TTHATVOU™OROUO„LV«ABTH.a,N4c:r.EPOAEVO„
                               FOR WISCONSIN RESIDENTS - NOTICE TO CUSTOM ER-            "
                                                                                                  READ THE WRITING ON THE rOLi:X)WrNG ^CES,EV
                                    AND YOU may by BNTlTLeD TO A PAimAL RRfJSJ OT                                                                      ACMEMENT

                               please son BELOW-
                                                                                   ywth Proof of lfVMn^pyy«p:«^rNp^^ mv TO 800-704-9400 ^
                               SlgnatUTB of                                 WJ& CL^ch^—                                         / / /w
                                                                                                                          Date oya^/g7


                               PN()3JV.07^tcLa^^^^^
                                                                                                                                                      TFJCDF
EXHIBIT C
75-2013 AFFTS HOIICE OF MOTIOH




           /
         /OPREME COURT OF THE STATE OF JNEW YORK
        COUNTY OF QUEENS                                                     FORMAL COMPLAINT

   /Ml  NATIONAL COLLEGIATE STUDENT LOAN
        TRUST 2007-4, A DELAWARE                     PLAINTIFF,
        STATUTORY TRUST(S)

                - AGAINST -
        PRASANNA GOONEWARDENA
                                                 DEFENDANT(S)

               PLAINTIFF, BY ITS ATTORNEY(S), COMPLAINING OF THE DEFENDANT(S), UPON
        INFORMATION AND BELIEF, ALLEGES:
        1. THAT THE DEFENDANT(S) RESIDES IN THE COUNTY IN WHICH THIS ACTION IS
        BROUGHT; OR THAT THE DEFENDANT(S) TRANSACTED BUSINESS WITHIN THE COUNTY
        IN WHICH THIS ACTION IS BROUGHT IN PERSON OR THROUGH HIS AGENT AND THAT
        THE INSTANT CAUSE OF ACTION AROSE OUT OF SAID TRANSACTION
        2. PLAINTIFF IS AUTHORIZED TO PROCEED WITH THIS ACTION.
        3.       UPON INFORMATION AND BELIEF DEFENDANT(S) BORROWED MONEY FROM PLAINTIFF OR
        PLAINTIFF'S ASSIGNOR PURSUANT TO A CREDIT AGREEMENT.
       4.        DEFENDANT(S) HAS DEFAULTED ON SAID AGREEMENT AND $       25,846.45    IS
       NOW DUE, NO PART OF SAID SUM HAS BEEN PAID ALTHOUGH DULY DEMANDED.



       5.        DEFENDANT(S) IS IN DEFAULT AND DEMAND FOR PAYMENT HAS BEEN MADE.



       6.        PLAINTIFF IS THE ORIGINAL CREDITOR AND IS NOT REQUIRED TO BE LICENSED
       BY THE NYC DEPARTMENT OF CONSUMER AFFAIRS.

       2ND CAUSE/ACTION:PLAINTIFF STATED AN ACCOUNT TO DEFENDANT WITHOUT OBJECTION
       THAT THERE IS NOW DUE PLAINTIFF FROM DEFENDANT(S) THE AMOUNT SET FORTH IN
       THE COMPLAINT, NO PART OF WHICH HAS BEEN PAID, ALTHOUGH DULY DEMANDED.

       WHEREFORE, PLAINTIFF DEMANDS JUDC34ENT AGAINST DEFENDANT(S) FOR THE SUM OF
           25,846.45
       TOGETHER WITH THE DISBURSEMENTS OF THIS ACTION

       WE ARE DEBT COLLECTORS; ANY                         FORSTER & GARBUS LLP
       INFORMATION OBTAINED WILL BE USED                   ATTORNEY(S) FOR PLAINTIFF
       IN ATTEMPTING TO COLLECT THIS DEBT.                 60 MOTOR PARKWAY
                                                           COMMACK, NY 11725




      DATED: THE 21 DAY OF DECEMBER , 2012
                                                     RONALD FORSTER JOEL D. LEIDERMAN EDWARD C. KLEIf


    PURSUANT TO PART 130-1.1-a OF THE RULES OF THE
    CHIEF ADMINISTRATOR THIS SIGNATURE APPLIES
    TO THE ATTACHED SUMMONS AND COMPLAINT
75.'2013AFFTSNOT1C£OF MQTIOtI




             SUPRET^E COURT OF THE STATE OF NEW YORK                INDEX #   7^                 R
             CX)UNTY OF QUEENS                                                SUMMONS


              NATIONAL COLLEGIATE STUDENT LOAN                     PLAINTIFF'S ADDRESS
              TRUST 2007-4, A DELAWARE                  PLAINTIFF, 800 BOYLSTON ST FL34
          • STATUTORY TRUST(S)                                     BOSTON, MA 02199
                                                                                             X
                                - AGAINST -                        DEFENDANT'S ADDRESSES
              PRASANNA GOONEWARDENA                                24734A 77TH ORES APT A


                                                     DEFENDANT(S). BELLEROSE NY 11426-1880

              CONSUMER CREDIT TRANSACTION



              THE BASIS OF THE VENUE IS:
                         A DEFENDANT RESIDES IN THE COUNTY OF QUEENS
                         THE TRANSACTION TOOK PLACE IN THE COUNTY OF QUEENS


              TO THE ABOVE NAMED DEFENDANT(S): PRASANNA GOONEWARDENA

              YOU ARE HEREBY SUMMONED TO ANSWER THE COMPLAINT IN THIS ACTION AND TO
              SERVE A COPY OF YOUR ANSWER ON THE PLAINTIFF'S ATTORNEY(S) WITHIN
              20 DAYS AFTER THE SERVICE OF THIS SUMMONS, EXCLUSIVE OF THE DAY OF
              SERVICE {OR WITHIN 30 DAYS AFTER THE SERVICE IS COMPLETE IF THIS
              SUMMONS IS NOT PERSONALLY DELIVERED TO YOU WITHIN THE STATE OF NEW YORK)




              UPON YOUR FAILURE TO ANSWER, JUDGMENT WILL BE TAKEN AGAINST YOU FOR THE
              RELIEF DEMANDED IN THE COMPLAINT, TOGETHER WITH THE DISBURSEMENTS OF
              THIS ACTION.
              DATED THE 21 DAY OF DECEMBER , 2012

                                                               FORSTER & GARBUS LLP
                       FILE NO,                                ATTORNEY(S) FOR PLAINTIFF
              MS70000060673                                    60 MOTOR PARKWAY
                                                               COMMACK, NY 11725
              ORIG ACCT# END IN: 1000                          (631) 393-9400

              NOTE: THE LAW PROVIDES THAT:
                  (A) IF THIS SUMMONS IS SERVED BY ITS DELIVERY TO YOU PERSONALLY WITHIN
              THE COUNTY OF QUEENS            YOU MUST APPEAR AND ANSWER WITHIN 20 DAYS AFTER
              SUCH SERVICE: OR
                (B) IF THIS SUMMONS IS SERVED BY DELIVERY TO ANY PERSON OTHER THAN YOU
              PERSONALLY, OR IS SERVED OUTSIDE THE COUNTY OF QUEENS       , OR BY PUBLI
              CATION, OR BY ANY MEANS OTHER THAN PERSONAL. DELIVERY TO YOU WITHIN THE
              COUNTY OF QUEENS       YOU ARE ALLOWED 30 DAYS AFTER SERVICE IS COMPLETE
              WITHIN WHICH TO APPEAR AND ANSWER.




              DEFENDANT'S POB:
EXHIBIT D
                                                                       American Education Services
                                                                      P.O.Box2461 Harrisburg,PAl7105-2461
                                                                      Toll-free 1-800-233-0557 * TTY: Dial 711
                                                                      Fax 717-720-3916 • International 717-720-3100
                                                                       www.aesSuccess.org
    DECEMBER 27, 2017




        #BWNDHKB
        #B895 0655 5212 28L7#                                                         ACCT NUMBER:          5401156917
        PRASANNA W GOONEWARDENA
        24734 77TH ORES # A
        BELLEROSE NY  11426




                                THIS LETTER IS FOR YOUR INFORMATION ONLY.



    WHY WE ARE CONTACTING YOU
    To provide you with the detailed loan Information that was recently requested.




P601395: PS060SMRYA
5401156917 5401156917 MR                       00008173620000750
EXHIBIT E
 Prasanna Goonewardena
 247-34A 77 Cres
 Bellerose, NY 11426

 October 5, 2017

 Ronald Foster
 Forster 8l Garbus LLP
 60 Motor Parkway
 Commack, NY 11725

 Re: Good faith attempt
     F&G Acct #'s MS70000060673. MS50000060674, MS40000060675, MS70000060672

 Mr. Foster:


 As per agreement by National Collegiate Student Loan Trust owner Donald Ulderitz and
 Consumer Financial Protection Bureau, I demand that all collection activities on the above
 accounts be suspended and return the money 1 paid thus far-$9670.00 within 10 days from
receipt of this letter. The law suits were filed against me fraudulently and therefore, any
agreement I signed is null and void. Moreover, the agreement was signed under duress from
various judges and Mr. Ferraro. I was fraudulently induced into enter into an agreement that was
fraudulently filed in State Supreme court and Civil court.

If 1 do not hear from you within 10 days from receipt of this good faith attempt, I will take CL
million dollar legal action against yov, Mark Garbus, Amy Gavlik, Ronald FeiTaro and Edward
Klein tor violating Civil RICCO 28 U.S.C. §§ 1961 (1)(5)-1968, mail and wire fraud 18 U.S.C.
§§ 1341 & 1343, Judiciary law § 487,fraud, unjust enrichment, negligent misrepresentation,
fraudulent inducement and negligent in Brooklyn federal court. Ronald Ferraro works for a
judge in Nassau Supreme court. This is not looking good for him.

I respectfully,aslLypu to send me a reply within 10 days from receipt of this letter.

-Sino^reijy'        K
'Pfasarina Goonewardena
EXHIBIT F
                                        FORSTER & GARBUS LLP
RONALD FORSTER - Adm. in NY Only        A NEW YORK LAW FIRM            ANNETTE T. ALTMAN - Adm. in NY Only
MARK A. GARBUS - Adm. in NY Only             60 MOTOR PARKWAY          MICHAEL C. DIGIARO - Adm. in NY & NJ
                                              P.O. BOX 9030            MICHAEL J. FLORIO - Adm. in N / Only
EDWARD J. DAMSKY- Adm. in NY Only          COMMACK, N.Y. 11725         AMY GAVLIK - Adm. in NY Only
JOEL 0. LEIDERMAN - Adm. in NY Only            (631) 393-9400          TESS E. GUNTHER - Adm. in NY & CT
                                          Toll Free (800)245-9943      VALERIE E. WATTS - Adm. in NY Only
Forster & Garbus LLP NYC DCA #2045675      Fax(631) 393-9469




                                                    October 16, 2017


     Prasanna Goonewardena
     247-34A 77"" Crescent
     Apt A
     Bellerose, New York 11426

              Re:     F&G Account #'s MS70000060672, MS70000060673, MS50000060674,
                      MS40000060675

     Dear Mr. Goonewardena:

            Reference is made to your letter to Mr. Forster of October 5, 2017. We wish to remind
     you that you executed releases with respect to ail ofthe above accounts in favor of our client and
     this firm. I enclose copies of the varied settlement agreements and releases. As such, we clearly
     will not abide b}" your request for a refund. Certainly, if you cannot respect the terms of the
     releac,. -j which 3'cu ^:ve agreed, then making a payment to you would apparently not stop you
    from t^'-e'^tening or ccmm.encing litigation in the future.

             Should you commence a lawsuit as threatened in your letter of October 5, 2017, it would
     be our intention to vigorously oppose same and we would consider any such action to be
    frivolous and harassing, which could subject you to sanctions.

             Please further be advised, that if payment is not received pursuant to the terms of the
    stipulations you are currently paying and you default, we will seek judgment against you.
             Please be guided accordingly.

                                                   Very truly yours,

                                                   Fopster & Garbus, LLP.



                                                        D. Leiderman, Esq.

    JDL/sms

   (PLEASE NOTE TEiAT WE ARE REQUIRED, UNDER FEDERAL LAW, TO ADVISE YOU THAT WE ARE
   DEBT COLLECTORS AND ANY INFORMATION WE OBTAIN WILL BE USED IN ATTEMPTING TO
    COLLECT THIS DEBT.)
EXHIBIT G
             P.O. Box 15618                                                          TRANSWORLD SYSTEMS INC.
             DepL 926                                                                500 Virginia Dr Suite 514
              Wilmington, DE 19850-5618                                              Ft Washington,PA 19034
             926.6808.EDGV1                                                          800-825-6523



                                                                                     Date: August 8, 2018
                                                                                     Our Account #: 73653592
             Calls to or from this company may be monitored                          Creditor: NATIONAL COLLEGIATE STUDENT LOAN
             or recorded.                                                            TRUST 2007-2
                                                                                     Balance Due: $16314,62
                                                                                     This Balance is a Sum of Balances from 2 Account(s).
                                                                                     See additional page(s)for account detail.
                                                                                     Notice: See Reverse Side For Important Information.
             PRASANNA 6OONEI1IARDENA
             ^^73^A 77TH CRES
             BELLEROSE NY imBt-iafiO
             iiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiii




     The creditor, noted above, has placed your defeulted loan(s) with our agency for collection.
     The creditor has informed us that this amount is due in full.
     Unless you notify this office within 30 days after receiving this notice that you dispute the validity ofthis debt, or any portion thereof, this
     office will assume this debt is valid. If you notity'this office in writing within 30 days after receiving this notice that you dispute this
     debt, or any portion thereof, this office will obtain verification ofthe debt or a copy ofa judgment and mail you a copy of such
     verification or judgment. If you request ofthis office in writing within 30 days after receiving this notice, this office will provide you
     with the name and address ofthe original creditor, if different from the current creditor.
     This is an attempt to collect a debt. Any information obtained will be used for that purpose. This is a communication from a debt
     collector.
     Office Hours: Monday through Thursday 8:00am to 9:00pm and Friday 8:00am to 5:00pm (ET).
     The account balance will be periodically increased due to the addition of accrued interest, as permitted by applicable law.
     Contact Jamie Allen at TRANSWORLD SYSTEMS INC. This collection agency is licensed by the Department of Consumer Affairs of
     the City of New York; License# 2012412-DCA.
     You may also make payment by visiting us on-line at https://payments.tsico.com. Your unique registration code is 7365359219.




            PLEASE RETURN THIS PORTION WITH YOUR PAYMENT(MAKE SURE ADDRESS SHOWS THROUGH WINDOW)

                                                                               Our Account #                                            Balance Due

                                                                               73653592                                                   $16314.62
                                                                               PRASANNA GOONEWARDENA
                                                                                        Payment Amount             J


                                                                                     $
         Check here If your address has changed and print
         your new address In the space provided below.

I
(M
                                                                                    Make Payment To:

                                                                                   TRANSWORLD SYSTEMS INC.
                                                                                   P.O. BOX 15109
                                                                                    WILMINGTON,DE 198505109




         mEb DDDD73b53S'=15 1 0Dai32aM 1 □DDD M                                                                                        P66O8
                                                                                                                                       126
Federal and stale law proliibit certain methods of debt collection, and require that we treat you fairly. If you have a complaint about tlie
way we are collecting your debt, please visit our website at https://payments.tsico.com or contact the FTC online at w\\'w.flc.gov; by
phone at I-877-FTC-HELP; or by mail at 600 Pennsylvania Ave., NW,Washington, DC 20580. If you want infonnalion about your
rights when you are contacted by a debt collector, please contact tlie FTC online at w^vw.ftc.gov.

    School Name                        Creditor's Account #                   Cur Int Rate                  Default Date                       F=Ornier Creditor
    Lender Name                        Pri nci pal                            Interest                      Coll Costs/Chgs                    Other                            Cur Bal Due
    N/A                                XXXXX1729/002-001000                   7.74                          02/03/10                           RBS CITIZENS N.A.
    RBS CITIZENS N.A.                  $6807.47                               $1324.57                      $0.00                              $0.00                            $8132.04
    N/A                                XXXXX1729/001-00100D                   7.74                          02/03/10                           KEYBANK NA

    KEYBANK NA                         $6841.43                               $1341.15                      $0.00                              $0.00                            $8182.58



                                                                                                                                                                   Total: $16314.62
